DETAILED ACTION
This Office Action is in response to application 16/368,800 filed on March 28, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-23 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11-13, 16, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi U.S. Pub. Number 2017/0118180, in view of Sethumadhavan et al. (Sethumadhavan) U.S. Pub. Number 2016/0119137. 
Regarding claim 1; Takahashi discloses an apparatus, comprising:
a processor core (para. [0050] the security device crypto-module design will be using high performance CPU or equivalent processors and FPGAs forming a programmable systolic scalable module); and
an interconnect interface coupled to the processor core to interconnect a peripheral device to the processor core via a link established between the peripheral device and the apparatus (para. [0052] fig. 2, a security processing system for receiving and encrypting data packets from a non-encrypted data source 202 for storage in a common encrypted data storage 204…system includes cryptographic modules 104. Each cryptographic module is coupled between programmable high-speed input/output (I/O) interfaces 206 and 208), wherein the interconnect interface is to:
select a cryptographic engine of a plurality of cryptographic engines instantiated in the interconnect interface for the link, wherein the cryptographic engine is to [[symmetrically]] encrypt data to be transmitted through the link (para. [0058] the first programmable input/output interface 208 and the second programmable input/output interface 206 each comprise a switching network and a router (not shown) to route incoming packets (from data source 202 or data storage 204, respectively) to one of the cryptographic modules 104; para. [0116] each of the plurality of data sources is typically located at a different physical location for a respective user (e.g., an entity such as a company or individual) using the common encrypted data storage 204 to store data sent over a network (e.g., the Internet or another communication link) to the security device 1102). 


(Sethumadhavan: para. [0014] one or more first symmetric keys may include one of, for example, a single symmetric key used for any encrypted instruction code retrieved by the first controller device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takahashi to provide symmetric encrypted, as taught by Sethumadhavan. The motivation would be to provide fast and secure communication to two devices with the shared key.

Regarding claim 2; the combination of Takahashi and Sethumadhavan discloses the apparatus of Claim 1, wherein each of the plurality of cryptographic engines is instantiated for one of: a request type on the link, a virtual channel on the link, or a request type within a virtual channel on the link (Takahashi: para. [0046] security device architecture in conjunction with the interchangeable I/O provides a high-density connectors capability…for many different types of interfaces to maximize interfacing flexibility to an end network application).

Regarding claim 3; the combination of Takahashi and Sethumadhavan discloses the apparatus of Claim 1, wherein the cryptographic engine is to use a key and a counter to perform counter mode encryption to symmetrically encrypt the data (Sethumadhavan: para. [0025] decrypt the block of information corresponding to the encrypted instruction code with the one or more first keys assigned to the first controller device may be configured to decrypt the encrypted instruction code with one or more first symmetric keys according to a counter mode encryption/decryption process). The reason to combine Takahashi and Sethumadhavan is similar to claim 1, above.


Regarding claim 5; the combination of Takahashi and Sethumadhavan discloses the apparatus of Claim 3, wherein the key is unique relative to one or more other keys associated with one or more other cryptographic engines of the plurality of cryptographic engines (Takahashi: para. [0079] each of the incoming packets to a cryptographic module 104 includes a key tag to identify at least one key associated with the packet to be security processed, and further may also include a source tag to identify a data source and keys for the packet… retrieve the keys from one of key caches 908 using the key tag for the packet to be processed by the respective cryptographic module 104).

Regarding claim 6; the combination of Takahashi and Sethumadhavan discloses the apparatus of Claim 3, wherein the interconnect interface further includes an interconnect protocol stack to:
generate a packet containing data encrypted by the cryptographic engine (Takahashi: para. [0037] programmable input/output interface 106 is coupled to the interchangeable physical interface and is configured to route each of the plurality of incoming packets to one of the cryptographic modules 104 for encryption to provide a plurality of encrypted packets); and
store, in the packet, a value derived from the counter (Takahashi: para. [0067] cipher mode … is counter-mode ciphering… a keystream block is generated by encrypting successive values of a counter that provides distinct outputs (at least during a particular period of time) so that each message block uses a unique counter value). The reason to combine Takahashi and Sethumadhavan is similar to claim 1, above.

Regarding claim 11; Takahashi discloses one or more non-transitory machine-readable storage media with instructions stored thereon, wherein the instructions are executable to cause a machine to:
receive at an interconnect interface of a receiving device via a link attached to a sending device, first data and a value derived from a first counter associated with a first cryptographic engine of the (para. [0052] fig. 2, a security processing system for receiving and encrypting data packets from a non-encrypted data source 202 for storage in a common encrypted data storage 204…system includes cryptographic modules 104. Each cryptographic module is coupled between programmable high-speed input/output (I/O) interfaces 206 and 208); and
select a second cryptographic engine of a plurality of cryptographic engines instantiated on the interconnect interface for the link, wherein the second cryptographic engine is to perform one or more operations to[[ symmetrically]] decrypt the first data (para. [0038] programmable input/output interface 106 routes encrypted packets to one of the cryptographic modules 104 for decryption. The decrypted packets are then routed by programmable input/output interface 106 to the data source; para. [0056] each of the encrypted packets has a respective tag to identify an original entry port (e.g., a port of high-speed I/O interface 208), keys or key addresses associated with each of the encrypted packets is decrypted by one of the cryptographic modules to provide corresponding decrypted packets; para. [0116] each of the plurality of data sources is typically located at a different physical location for a respective user (e.g., an entity such as a company or individual) using the common encrypted data storage 204 to store data sent over a network (e.g., the Internet or another communication link) to the security device 1102).
Takahashi does not disclose, which Sethumadhavan discloses symmetrically decrypt (Sethumadhavan: para. [0014] decrypting the encrypted instruction code with one or more first symmetric keys according to a counter mode encryption/decryption process. The one or more first symmetric keys may include one of, for example, a single symmetric key used for any encrypted instruction code retrieved by the first controller device, and/or multiple symmetric keys with each of the multiple symmetric key used for respective encrypted instructions from a respective one of different memory pages).


Regarding claim 12; the combination of Takahashi and Sethumadhavan discloses the one or more non-transitory machine-readable storage media of Claim 11, wherein the second cryptographic engine is to be selected based on one of a request type associated with the first data, a virtual channel associated with the first data, or a request type within a virtual channel associated with the first data (Takahashi: para. [0046] security device architecture in conjunction with the interchangeable I/O provides a high-density connectors capability…for many different types of interfaces to maximize interfacing flexibility to an end network application).

Regarding claim 13; the combination of Takahashi and Sethumadhavan discloses the one or more non-transitory machine-readable storage media of Claim 11, wherein the value derived from the first counter is to be used to perform at least one of the one or more operations to decrypt the first data (Sethumadhavan: para. [0025] decrypt the block of information corresponding to the encrypted instruction code with the one or more first keys assigned to the first controller device may be configured to decrypt the encrypted instruction code with one or more first symmetric keys according to a counter mode encryption/decryption process). The reason to combine Takahashi and Sethumadhavan is similar to claim 11, above.

Regarding claim 16; the combination of Takahashi and Sethumadhavan discloses the one or more non-transitory machine-readable storage media of Claim 11.

generate an encrypted stream based on the value derived from the first counter and a key associated with the second cryptographic engine (Sethumadhavan: para. [0067] a cipher mode that may be used for the systems, methods, and other implementations described herein is counter-mode ciphering. In this mode, a keystream block is generated by encrypting successive values of a counter that provides distinct outputs (at least during a particular period of time) so that each message block uses a unique counter value); and
use the encrypted stream in at least one of the one or more operations to decrypt the first data (Sethumadhavan: para. [0067] a decryption counter mode cipher implementation 200, in which in the decryption operations are performed with an encryption/decryption key and an initialization vector (IV) which may be used as a counter seed for encryption/decryption of a message block (the same IV would need to be used for encryption as well as decryption). The reason to combine Takahashi and Sethumadhavan is similar to claim 11, above.

Regarding claim 18; Takahashi discloses a system comprising:
a first interconnect interface coupled to a processor core, the first interconnect interface including a first cryptographic engine (para. [0052] cryptographic modules 104. Each cryptographic module is coupled between programmable high-speed input/output (I/O) interfaces 206 and 208, which are each coupled to an interchangeable physical interface); and
a second interconnect interface including a second cryptographic engine (para.  [0053] processor 210 handles control plane and data processing for the cryptographic modules 104 and the high-speed input/output interfaces 206, 208, 218. In one embodiment, processor 210 is a control plane processor configured to control systolic data flow for the cryptographic modules 104), wherein the first cryptographic engine is to:
[[symmetrically]] encrypt first data to produce second data (para. [0052] fig. 2, a security processing system for receiving and encrypting data packets from a non-encrypted data source 202 for storage in a common encrypted data storage 204…system includes cryptographic modules 104. Each cryptographic module is coupled between programmable high-speed input/output (I/O) interfaces 206 and 208); and
transmit the second data and a value derived from a first counter associated with the first cryptographic engine to the second interconnect interface via a link that connects the first interconnect interface with the second interconnect interface (para. [0058] the first programmable input/output interface 208 and the second programmable input/output interface 206 each comprise a switching network and a router (not shown) to route incoming packets (from data source 202 or data storage 204, respectively) to one of the cryptographic modules 104; para. [0116] each of the plurality of data sources is typically located at a different physical location for a respective user (e.g., an entity such as a company or individual) using the common encrypted data storage 204 to store data sent over a network (e.g., the Internet or another communication link) to the security device 1102). 

Takahashi does not disclose, which Sethumadhavan discloses symmetrically encrypted (Sethumadhavan: para. [0014] one or more first symmetric keys may include one of, for example, a single symmetric key used for any encrypted instruction code retrieved by the first controller device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takahashi to provide symmetric encrypted, as taught by Sethumadhavan. The motivation would be to provide fast and secure communication to two devices with the shared key.
Regarding claim 21; the combination of Takahashi and Sethumadhavan discloses the system of Claim 18, wherein the first interconnect interface includes a third cryptographic engine, and wherein the second interconnect interface includes a fourth cryptographic engine connected to the second cryptographic engine via the link (Takahashi: para. [0052] interfaces 206 and 218 communicate with each other during security data processing using, for example, a serial bus 216 (e.g., an Interbus serial bus).

Regarding claim 22; the combination of Takahashi and Sethumadhavan discloses the system of Claim 21, wherein the first and second cryptographic engines are associated with a first virtual channel and a first request type, and wherein the third and fourth cryptographic engines are associated with a second virtual channel and the first request type (Takahashi: para. [0053] fig. 2, data processing for the cryptographic modules 104 and the high-speed input/output interfaces 206, 208, 218… processor 210 is a control plane processor configured to control systolic data flow for the cryptographic modules 10; para. [0157] clients will be classified at a security level based on the physical or virtual port they are connected to; para. [0165] each crypto module is connected to independent ports that are connected to their respective isolated network4).

Regarding claim 23; the combination of Takahashi and Sethumadhavan discloses the system of Claim 21, wherein the first and second cryptographic engines are associated with a first virtual channel and a first request type, and wherein the third and fourth cryptographic engines are associated with the first virtual channel and a second request type (Takahashi: para. [0046] security device architecture in conjunction with the interchangeable I/O provides a high-density connectors capability…for many different types of interfaces to maximize interfacing flexibility to an end network application).

Claims 7-8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi U.S. Pub. Number 2017/0118180, in view of Sethumadhavan et al. (Sethumadhavan) U.S. Pub. Number 2016/0119137 and further in view of Takahashi et al. (Takahashi’) U.S. Pub. Number 2013/0339591. 
Regarding claim 7; the combination of Takahashi and Sethumadhavan discloses the apparatus of Claim 6.
The combination above does not disclose, which Takahashi’ discloses wherein the value derived from the counter is stored in the packet based on a configurable packet frequency (Takahashi’: para. [0058] event counter 47b counts the number of times a predesignated type of packet emerges… count value (a calculation value) of the event counter 47b is also storable as history information. The count value is cumulative (statistical) information that indicates a frequency with which a specific packet emerges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takahashi, in view of Sethumadhavan to provide value derived from the counter is stored in the packet based on a configurable packet frequency, as taught by Takahashi’. The motivation would be to provide value stored as an object to be stored in memory (i.e. any of the trace data saved in the trace buffer and the count value of the event counter).

Regarding claim 8; the combination of Takahashi and Sethumadhavan discloses the apparatus of Claim 6.
The combination above does not disclose, which Takahashi’ discloses wherein the value derived from the counter is based on one of a number of least significant bits in the counter or all of the bits in the counter (Takahashi’: para. [0062] count value are history information that indicates a packet relay operation…respectively assigned to a destination ID; para. [0085] a convertor 101… converts the extracted destination ID in a manner such that only one bit of a plurality of bits of the destination ID is indicated as 1. To achieve such conversion, when one byte is allocated to the destination ID… the value of the destination ID is 0, only the value of the least significant bit of the 256 bits of the destination ID is set as 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takahashi, in view of Sethumadhavan to provide value derived from the counter is based on one of a number of least significant bits in the counter or all of the bits in the counter, as taught by Takahashi’. The motivation would be to provide value stored as an object to be stored in memory (i.e. any of the trace data saved in the trace buffer and the count value of the event counter).

Regarding claim 14; the combination of Takahashi and Sethumadhavan discloses the one or more non-transitory machine-readable storage media of Claim 11.
The combination above does not disclose, which Takahashi’ discloses wherein the value derived from the first counter is one of a number of least significant bits in the first counter or all of the bits in the first counter (Takahashi’: para. [0062] count value are history information that indicates a packet relay operation…respectively assigned to a destination ID; para. [0085] a convertor 101… converts the extracted destination ID in a manner such that only one bit of a plurality of bits of the destination ID is indicated as 1. To achieve such conversion, when one byte is allocated to the destination ID… the value of the destination ID is 0, only the value of the least significant bit of the 256 bits of the destination ID is set as 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takahashi, in view of Sethumadhavan to provide value derived from the counter is based on one of a number of least significant bits in the 

Regarding claim 19; the combination of Takahashi and Sethumadhavan discloses the system of Claim 18, wherein the first cryptographic engine is further to:
generate a packet containing the second data (Takahashi: para. [0058] the second programmable input/output interface 206 each comprise a switching network and a router (not shown) to route incoming packets (from data source 202 or data storage 204, respectively) to one of the cryptographic modules 104).
The combination does not discloses, which Takahashi’ discloses determine whether a packet frequency count has met or exceeded a threshold (Takahashi’: para. [0058] count value is cumulative (statistical) information that indicates a frequency with which a specific packet emerges) and
based on determining that the packet frequency count has met or exceeded a threshold, store in the packet the value derived from the first counter (Takahashi’: para. [0106] the request outputting unit 83 generates request data that includes the count value of the counter 75 as an address. The counter 75 then adds 64 to the count value. When the count value, to which 64 has been added, is equal to the value of the upper-limit address register 72, the comparator 74 outputs a signal indicating a value of 1, thereby causing the counter 75 to make an initial setting wherein the value of the start address register 73 is a count value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takahashi, in view of Sethumadhavan to provide determine whether a packet frequency count has met or exceeded a threshold and
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi U.S. Pub. Number 2017/0118180, in view of Sethumadhavan et al. (Sethumadhavan) U.S. Pub. Number 2016/0119137 and further in view of Jiang U.S. Pub. Number 2019/0036893. 
Regarding claim 9; the combination of Takahashi and Sethumadhavan discloses the apparatus of Claim 1.
The combination above does not disclose, which Jiang discloses wherein the interconnect interface is a peripheral component interconnect express (PCIe) root complex (Jiang: para. [0022] server 120 may include a host system 126 and an SoC 122… may be coupled to host system 126 through a connection interface 124. Connection interface 124 may be based on a parallel interface (e.g., Peripheral Component Interconnect (PCI) interface), a serial interface (e.g., Peripheral Component Interconnect Express (PCIe) interface)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takahashi, in view of Sethumadhavan to provide a peripheral component interconnect express (PCIe) root complex, as taught by Jaing. The motivation would be to provide value stored as an object to be stored in memory (i.e. any of the trace data saved in the trace buffer and the count value of the event counter).

Regarding claim 10; the combination of Takahashi and Sethumadhavan discloses the apparatus of Claim 1.
The combination above does not disclose, which wherein the apparatus is a system-on-chip and the peripheral device is a solid state drive (Jiang: para. [0023] SoC 122 may be provided on a hardware computer peripheral card 230 (also referred to as "peripheral card 230" for simplicity). For example, SoC 122 may be soldered on or plugged in to a socket of peripheral card 230. Peripheral card 230 may include a hardware connector 254 configured to be coupled with host system 126. For example, peripheral card 230 may be in the form of a PCI card, a PCIe card, etc., that is plugged onto a circuit board of host system 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takahashi, in view of Sethumadhavan to provide a system-on-chip and the peripheral device is a solid state drive, as taught by Jiang. The motivation would be to provide secured communication operation between host and client system and offload overhead on host system for encryption operation (i.e. performance overhead normally imposed on host system can be relieved by offloading the secure communication operations to SoC, so that communications between server and client device may be encrypted and secured by operation of SoC).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi U.S. Pub. Number 2017/0118180, in view of Sethumadhavan et al. (Sethumadhavan) U.S. Pub. Number 2016/0119137 and further in view of Fritz U.S. Pub. Number 2008/00119513. 
Regarding claim 15; the combination of Takahashi and Sethumadhavan discloses the one or more non-transitory machine-readable storage media of Claim 11.
The combination does not discloses, which Fritz discloses wherein the second cryptographic engine is to:
(Fritz: para. [0035] during encryption, table entry number 5 is indexed counterclockwise by 412 to produce table entry 417. In the reverse process during decryption, table entry number 417 is indexed clockwise by D=412 to produce table entry 5. Such reverse operation can be performed by operating an "adder" in a subtraction mode. The table entry index D is a pseudorandom number that may be derived from an input key, which may be altered from time to time to provide a high level of security for encryption of the input data stream); and
use the precomputed encrypted stream in at least one of the one or more operations to decrypt the first data (Fritz: para. [0007] encryption is accomplished by modulating the plaintext input with a pseudorandom keystream in the server, and decryption is accomplished by demodulating the resulting ciphertext with the same pseudorandom keystream in the projector. Using lookup tables ("LUTs") and an AES core running in counter mode as the keystream generator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Takahashi, in view of Sethumadhavan to provide use the value derived from the first counter as an index in a table of precomputed encrypted streams to identify a precomputed encrypted stream for decrypting the first data and use the precomputed encrypted stream in at least one of the one or more operations to decrypt the first data, as taught by Fritz. The motivation would be to provide flexibility of supported channel coding schemes and required reserved codes is increased via a simple redefining of the LUT mapping.




Allowable Subject Matter
Claims 4, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks to overcome the rejection above
The Examiner encourage to contact the examiner to discuss claim’s amendment before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2020/0162438 to Hassan-Hassan teaches encrypting communications between a first radio frequency (RF) transceiver and a second RF transceiver includes determining device characteristics of the first and second RF transceivers and selecting a level of encryption based on the determined device characteristics. Generating a common sequence, having an integer, M, symbols, based on the device characteristics, the selected encryption level, and signals received from the second RF transceiver and creating a cryptographic key based upon the common sequence. The method includes each of the first and second RF transceivers encrypting a message with the cryptographic key and sending the encrypted message to the other RF transceiver.

U.S. Pub. Number 2017/0373851 A1 to Messerschmidt- Messerschmidt teaches securely communicating data between first and second electronic devices for use in encrypting data transmissions between the first and second electronic devices. The security 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/VU V TRAN/Examiner, Art Unit 2491